Exhibit 10.3

 

Director Compensation Summary

 

We currently pay our non-management directors an annual retainer of $150,000 per
year.  We pay $60,000 of the retainer in cash and $90,000 of the retainer in
restricted stock to non-management directors who have not satisfied our share
ownership guidelines.  We pay $105,000 of the retainer in cash and $45,000 of
the retainer in restricted stock to non-management directors who have satisfied
our share ownership guidelines. Any director may elect to receive up to
100 percent his annual retainer in restricted stock.  Any director who has
satisfied our share ownership guidelines may also elect to receive up to
50 percent of the portion of the annual retainer that is not paid in cash in the
form of stock options rather than in the form of restricted stock.  Grants of
restricted stock receive cash dividends.  Restricted stock and stock options
vest on the day immediately prior to the first annual general meeting of
shareholders at which directors are elected following the grant of the stock or
option.  Vested options are exercisable for up to ten years after grant, but
only while the director is serving on the Board and for 30 days after leaving
the Board (two years after leaving if termination is because of retirement after
five years of Board service, death, or disability, and two years following a
change in control).

 

The Chairman of the Board receives an additional $100,000 annual retainer, the
Chairman of the Audit Committee receives an additional $30,000 annual retainer
and the Chairman of each of the Compensation Committee, the Nominating and
Governance Committee, the Finance Committee and the Risk Oversight Committee
receives an additional $10,000 annual retainer. Members of the Audit Committee,
other than the chairman, receive an additional $10,000 annual retainer and
members, other than the chairmen, of each of the Compensation Committee, the
Nominating and Governance Committee, the Finance Committee and the Risk
Oversight Committee receive an additional $5,000 annual retainer. The Company
will generally not pay a fee for attendance at board or committee meetings,
though the Chairman of the Board has the discretion to pay attendance fees of
$2,000 for extraordinary or special meetings.

 

The Board of Directors has recommended that each director own at least 10,000
common shares within three years after joining the Board.  Common shares
represented by stock units previously granted to directors (i.e., units for
which common shares will be received six months after termination of the
director’s service on the Board of Directors) will count toward that guideline,
although restricted shares awarded upon a director’s initial election will not. 
We have discontinued both the practice of granting stock units to directors and
of awarding directors an initial, one-time restricted share grant upon their
election to the board.

 

--------------------------------------------------------------------------------